Citation Nr: 0720493	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-29 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In December 2006, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

Bilateral hearing loss was not manifested during service and 
is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.
VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation for the veteran's claim 
for service connection for hearing loss was accomplished by 
way of letters from the RO to the veteran dated in April 2004 
and May 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  The May 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates if the award 
of benefits is granted and therefore complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  Service medical 
records, VA outpatient treatment records, private medical 
records, and lay statements are associated with the claims 
file.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claim.  As such, 
the Board finds that all evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.

The Merits of the Claim

In adjudicating claims, the Board must give veterans the 
benefit of the doubt under 38 U.S.C.A. § 5107(b).  This means 
the veteran will prevail in a case where the positive 
evidence is in a relative balance with the negative evidence.  
Therefore, the veteran prevails in his claims when (1) the 
weight of the evidence supports the claim or (2) when the 
evidence is in equipoise.  It is only when the weight of the 
evidence is against the veteran's claim that the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Under applicable law, service connection will be granted if 
it is shown that a veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury incurred in service alone 
is not enough.  There must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App.  498 (1995).

Hearing Loss

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385.  This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater.  38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  38 C.F.R. § 3.385.

The veteran has a current disability as exhibited by the 
November 2005 VA examination.  The pure tone auditory 
threshold was 40 decibels or greater in the frequencies of 
2000, 3000, and 4000 in the right ear and in the 3000 and 
4000 Hertz frequencies in the left ear.  The speech 
recognition score was 100 percent for the right ear and 96 
percent for the left ear.  The final diagnosis was biaural 
normal to severe sensorineural hearing loss.  The remaining 
question, therefore, is whether there is evidence of an in 
service occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

At the December 2006 Board hearing, the veteran testified 
that he was exposed to noise while performing maintenance 
work in the engine rooms of ships.  However, he could not 
remember when he first experienced a hearing loss.  None of 
the service medical records reflect any complaints, treatment 
or diagnosis of hearing loss.  The separation examination 
dated in October 1952 reflects a score of 15/15 on the 
whispered voice test.

The record reflects that the veteran has hearing aids and VA 
outpatient treatment records and private treatment records 
cite complaints of hearing difficulty.  A March 2004 VA 
audiology consult record shows a diagnosis of normal to 
moderately severe sensorineural hearing loss bilaterally.  
The audiologist cited a history of military, occupational, 
and recreational noise exposure and then opined that the 
veteran's military noise exposure is more likely as not a 
contributing factor to his hearing impairment.  However, the 
audiologist also found that the veteran's hearing was 
consistent with aging and noise-induced cochlear pathology.

The VA examiner in November 2005 reviewed the claims file, 
which included the March 2004 audiology opinion, and was 
asked to provide an opinion as to whether the hearing loss 
was related to service.  The examiner noted that a review of 
the service medical records revealed that no defects were 
noted and a score of 15/15 for whispered voice was noted at 
discharge in October 1972.  The veteran reported a gradual 
hearing loss that became most noticeable five to seven years 
ago.  The veteran also reported military noise exposure to 
diesel engine noise without the use of hearing protection, 
occupational noise while working at a service station for 
forty years that included the use of hearing protection for 
twenty to twenty-five years, and recreational noise exposure 
to gunfire while hunting and using carpentry tools without 
the use of hearing protection.
Clinical findings reflected findings in two thresholds above 
26 decibels and findings in the 3000 and 4000 thresholds 
bilaterally were above 40 decibels.  The speech recognition 
score was 100 percent for the right ear and 96 percent for 
the left ear.  The findings were within normal limits through 
1000 Hertz to a moderately severe to severe high frequency 
sensorineural hearing loss for the right ear, and within 
normal limits through 2000 Hertz sloping to a moderately 
severe high frequency sensorineural hearing loss for the left 
ear.  The examiner opined that the current hearing loss was 
not caused by or a result of service related noise exposure, 
but that it is most likely due to presbycusis.  The 
examiner's opinion was supported by considerations of the 
veteran's age, hearing loss reported five to seven years ago, 
and a lack of hearing loss at discharge from service.

A private audiologist's record dated in January 2006 shows a 
diagnosis of sensorineural hearing loss.  The audiologist 
cited a history of military noise exposure and occupational 
noise exposure that included the use of hearing protection.  
The audiologist noted that the veteran was unable to remember 
whether he had hearing loss at discharge from service.  
However, he opined that in light of the veteran's history, it 
is more likely than not that his sensorineural hearing loss 
is secondary to noise exposure experienced while in the 
military.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

The Board finds the November 2005 VA examination to be more 
probative of the issue of whether there is a nexus between 
the hearing loss and service than the March 2004 VA opinion 
and January 2006 private opinion.  Specifically, the examiner 
was specifically asked to provide an opinion as to the 
etiology of the hearing loss.  The examiner evaluated the 
entire record and noted the hearing loss is not related to 
service related noise exposure, but is most likely due to 
presbycusis.  The examiner based her opinion upon a review of 
the service medical records, claims file, veteran's history, 
and a current physical examination.  Additionally, the 
examiner provided a detailed, well-articulated reasoning for 
the opinion that the disability is unrelated to service.

There is also no continuity of symptomatology.  The 
separation examination dated in October 1952 reflected a 
score of 15/15 on the whispered voice test.  Additionally, 
the veteran reported a gradual hearing loss that became 
noticeable five to seven years ago.  The earliest record in 
the claims file of hearing loss is a March 2004 VA audiology 
note where his hearing loss was diagnosed as normal to 
moderately severe sensorineural hearing loss bilaterally.  
The gap in evidence constitutes negative evidence that tends 
to disprove the veteran's claim and the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed.Cir. 2000) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

Furthermore, the service medical records and private medical 
records do not reflect any diagnosis of hearing loss to a ten 
percent disability within one year of separation from 
service.  As such, the veteran does not meet the criteria for 
presumptive service connection under 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence indicates the veteran does 
not have bilateral sensorineural hearing loss that is 
causally or etiologically related to service. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


        (CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


